Citation Nr: 1805790	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 6, 2010 for service connection for pleural plaques disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds remand is required to ensure the Veteran is provided a hearing before a decision review officer (DRO).

In a February 2014 statement of the case, the Veteran was informed that he may have a hearing before his case is sent to the Board.  In an April 2014 statement in support of his claim, the Veteran requested an informal hearing with a DRO.  The Veteran similarly filed a substantive appeal and stated "I request an informal DRO before filing this form."  See April 17, 2014 appeal (emphasis original).

In an October 2015 statement, the Veteran reiterated that he had requested a DRO hearing, inquired if he would have his DRO hearing prior to a hearing before the Board, and stated his preference for having the DRO hearing first.  VA did not respond to this inquiry.

There is no indication in the record that the requested DRO hearing was scheduled or that the request for a DRO hearing was withdrawn.  The Veteran has the right to one DRO hearing on appeal.  See 38 C.F.R. § 20.1507(a)(2) (2017).  In light of the Veteran's pending requests, which predate the March 2015 certification of the appeal, a remanded is warranted for the RO to schedule a local hearing before a Boston Regional Office DRO.  See 38 C.F.R. §  3.103(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing consistent with his April 2014 requests or provide explanation as to why it is not granted.

2.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




